Citation Nr: 1137642	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  09-27 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 




INTRODUCTION

The Veteran had recognized service with the Philippine Commonwealth Army from September 1, 1941 to March 15, 1946.  The Veteran died on September [redacted], 1973, and at the time of his death was service-connected for a left leg amputation, rated as 40 percent disabling.  The appellant is the surviving spouse of the Veteran.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, which denied service connection for nonservice-connected death pension benefits, service connection for cause of the Veteran's death, and entitlement to accrued benefits.

Following the issuance of an October 2009 statement of the case (SOC) noting the issues of entitlement to accrued benefits and cause of death, the appellant filed a Form 9 substantive appeal to the Board noting that she wished to appeal only the issue of service connection for the cause of the Veteran's death and not the issue of entitlement to accrued benefits.  Thus, the issue of entitlement to accrued benefits is not on appeal.  See 38 C.F.R. § 20.200.

The RO failed to address the new and material evidence issue in the administrative decision on appeal, but did address it in a March 2011 supplemental statement of the case (SSOC).  Irrespective of the RO's action, the Board must decide whether the appellant has submitted new and material evidence to reopen the claim of service connection for the cause of the Veteran's death.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's only service was with the Philippine Commonwealth Army, including recognized guerrilla service, in service of the United States Armed Forces in the Far East (USAFFE); such service does not confer eligibility to the appellant for VA nonservice-connected pension benefits.


CONCLUSION OF LAW

The appellant is not eligible for VA nonservice-connected pension benefits.  38 U.S.C.A. § 107(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.40, 3.41 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

There is no legal basis upon which the claim for nonservice-connected pension benefits may be awarded and the appellant's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Analysis

The appellant seeks entitlement to nonservice-connected pension benefits.  

Service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the U.S. pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, shall not be deemed to have been active military, naval, or air service for the purposes of any law of the U.S. conferring rights, privileges, or benefits upon any person by reason of the service of such person or the service of any other person in the Armed Forces, except for specified benefits, which do not include death pension benefits authorized by chapter 15, title 38, U.S. Code. 38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 3.41.  In other words, the law provides that nonservice-connected pension benefits are not available to Veterans of the recognized guerrilla forces or the Philippine Army.

The findings by the service department verifying a person's service are binding on the VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

A review of the relevant evidence of record shows that it is well established that the Veteran only had service in the Philippine Commonwealth Army, including the recognized guerillas, in service of the USAFFE from September 1, 1941 to March 15, 1946.  The law specifically excludes such service for purposes of entitlement to nonservice-connected pension benefits.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (per curiam).  Consequently, the Board finds that there is no legal basis on which the appellant's claim can be granted.  As the law and not the evidence is dispositive, the claim is denied because of lack of legal entitlement.  Sabonis, 6 Vet. App. at 430; Duro, 2 Vet. App. at 532; 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.


ORDER

Entitlement to nonservice-connected pension benefits is denied.


REMAND

The appellant seeks to reopen her claim of service connection for the cause of the Veteran's death.  Historically, the appellant's claim of service connection for the cause of the Veteran's death was denied in a May 1974 administration decision.  The appellant received timely notice of the determinations, but did not appeal.  Additionally, new and material evidence was not submitted within one year of notice of the decision.  That decision, therefore, is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 3.160 (d), 20.200, 20.201, 20.302, 20.1103.  

In connection with the current claim on appeal, the appellant was not provided with any notice regarding the previous administrative decisions denying service connection for the cause of the Veteran's death, why service connection for the cause of the Veteran's death was previously denied, or describing the meaning of "new" and "material" evidence necessary to reopen the claim pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  In essence she was provided with no notice that her claim was previously denied and that she must submit new and material evidence to reopen it.  Thus, this claim must be remanded the appellant can be provided proper notice.  See 38 U.S.C.A. § 5103(a).  

Furthermore, although written statements from the appellant indicate that she is aware that the Veteran was service-connected for a left leg amputation during his lifetime, because the appellant's claim is being remanded so that she can be provided with notice pursuant to Kent, supra., on remand she should also be provided with notice pursuant to Hupp v. Nicholson, 21 Vet. App. 342 (2007) (noting that in the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected). 

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VA letter regarding her claim to reopen service connection for the cause of the Veteran's death based on new and material evidence.  The letter should note why the service connection claim was previously denied in the May 1974 RO decision and describe the meaning of "new" and "material" evidence necessary to reopen the claim pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).

In addition the letter should inform the appellant that the Veteran was service-connected for left leg amputation, with a 40 percent rating, at the time of his death, explain the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and explain the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected pursuant to Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, the RO should issue an SSOC and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


